Citation Nr: 9915908	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.  He died in May 1986.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1993 by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A personal hearing was held before 
the undersigned Member of the Board, sitting in Washington, 
D.C., in February 1999.


FINDINGS OF FACT

1.  The veteran's fatal coronary disease is not shown to have 
been present during service, and was initially manifested 
many years subsequent to his separation from service.

2.  An etiological or causal relationship between any 
incident or injury related to the veteran's service, and his 
fatal cardiac disability, is not shown.



CONCLUSION OF LAW

A claim for service connection for the cause of the veteran's 
death is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the medical evidence does not 
demonstrate that the disability that is shown to have been 
the cause of the veteran's death was manifested during his 
period of service, or can be presumed to have been manifested 
therein.  Likewise, the medical evidence does not demonstrate 
that his death was in any manner related to an inservice 
injury or incident.  Since service connection, to include 
service connection for the cause of death, cannot be granted 
for a disability that is not shown to have been manifested 
during service or otherwise related to service, the Board 
must accordingly find that a claim for service connection for 
the cause of death in such circumstances is not well 

grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra. 

In the instant case, the veteran's death certificate shows 
that he died in May 1986, and that the immediate cause of 
death was "cardiorespiratory arrest," due to, or as a 
consequence of, cardiac arrhythmia, in turn due to, or a 
consequence of, coronary arteriosclerotic heart disease.  A 
fatty liver was identified as a significant condition 
contributing to death but not related to the immediate cause 
of death (in this instance, the veteran's "cardiorespiratory 
arrest").

The critical question that must be resolved by VA is whether 
the veteran's fatal coronary disease was incurred in or 
aggravated by his active service, or could be presumed to 
have been incurred in service; see 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
His service medical records have not been associated with his 
claims folder; however, the inservice incurrence of a 
disability can be demonstrated by other evidence, to include 
contemporaneous private medical records or other documents 
compiled at that time.  No such records have been furnished 
in this case, nor has the appellant alleged that any such 
records are available.  The medical evidence that has been 
secured by VA shows that a cardiac disorder had its onset in 
approximately 1968; a medical record compiled by the State of 
New York Department of Social Services in January 1977 notes 
that earlier year as the "[d]ate of onset of cardiac 
symptoms."  Medical records dated in 1976 and thereafter 
indicate that the veteran was being accorded treatment for 
hypertension, and that such treatment began in approximately 
1974.  These records show that a cardiac or coronary disorder 
was initially manifested more than a decade subsequent to the 
veteran's separation from active service; neither these, nor 
any other records, show that any such disorder was present, 
or could be presumed to have been present, during service.  



As discussed above, the Court, in Caluza, has held that one 
of the elements of a well-grounded claim for service 
connection is the inservice manifestation of the disability 
at issue.  In this case, the disability at issue is coronary 
disease.  Since that disability was neither present, nor can 
be presumed to have been present, during service, the 
appellant's claim for service connection for the cause of the 
veteran's death (that is, coronary disease) is not well 
grounded.

In the course of pursuing her claim, the appellant has 
alleged that her husband's death was the product of various 
problems that were incidental to his service, to include a 
nervous disorder, food poisoning and residuals of malaria.  
The medical evidence, the statements proffered by family and 
friends, and the testimony presented by the appellant at 
personal hearings, are to the effect that the veteran 
experienced nervous problems subsequent to service.  However, 
the medical evidence does not demonstrate that any such 
problems were related to his cause of death.  Similarly, the 
evidence does not demonstrate that he experienced food 
poisoning or contracted malaria during service; even, 
however, if the Board were to assume, for discussion purposes 
only, that such incidents did indeed occur during his 
service, such a conclusion does not obviate the fact that the 
medical record is devoid of any finding that either food 
poisoning or malaria was related to, or in any way 
precipitated, his fatal coronary disease.  The positions 
advanced by the appellant are no more than speculation and, 
in the absence of either supporting clinical evidence or 
indication that she has the medical training and expertise 
requisite to render such positions, are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The evidence, in fact, does not demonstrate that any 
injury or incident associated with the veteran's service was 
etiologically or causally related to the manifestation of his 
coronary disease, or to his death therefrom.



The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  In the 
case at hand, the Board notes that the appellant has not 
indicated that any such evidence is available.  The Board 
must point out that its duty to assist the appellant in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The Board must also point out that she 
is free to submit new and material evidence, and reopen her 
claim for service connection for the cause of the veteran's 
death, at any time.


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded, and the claim is 
denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

